Citation Nr: 1133852	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  11-07 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1936 to September 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript of this hearing has been added to the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability.  He has testified that while climbing down a ladder aboard ship during military service, he slipped and fell approximately five feet, injuring his low back.  He was subsequently taken to sick bay, and treated with bed rest, according to his testimony.  While the Veteran's service treatment records are silent for any diagnosis of or treatment for a low back disability, the Board finds him, a combat veteran of World War II, to be credible.  

Subsequent to service, the Veteran has received recent private treatment for a low back disability, including a 2008 surgical decompression of his lumbosacral spine at L3-4 and L4-5, to address spinal stenosis and radiculopathy.  The Veteran has not, however, been afforded a VA medical examination to determine the etiology of any current spinal disability.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It also appears that there are outstanding VA medical records.  The earliest record in the file is dated in November 2006, and it is for a three month follow-up appointment, which clearly implies earlier treatment occurred.  Also, there is a VA form dated in August 1995 requesting information on the rating for the Veteran's disabilities for treatment purposes.  Since there is a significant gap between the Veteran's separation from service and his back surgery, any medical records showing relevant complaints or findings before he filed his claim for compensation would be especially probative evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Request the Veteran's medical records from the VA medical facility in White River Junction for all treatment prior to 2006.  This must include a search of any retired or archived records going back to 1946.

2.  After obtaining the VA medical records or determining that additional attempts are futile, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disorder.  The examiner is asked to determine whether any current lumbosacral spine disorder manifested during military service or was otherwise caused by such service.  The examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current spinal disorder is etiologically related to his military service, to include any disease or injury incurred therein.

In answering this question, the examiner is asked to discuss any relevant service and post-service treatment records.  A complete rationale for all opinions must be provided.  All indicated tests should be conducted and those reports should be incorporated into the examination and associated with the claims file.  The agency of original jurisdiction should ensure that the examination report complies with this remand and the questions presented.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

